 

Exhibit 10.11

 



BUSINESS OPERATIONS AGREEMENT

 

This Business Operations Agreement (this “Agreement”) is entered in Beijing, the
People’s Republic of China (the “PRC”, excluding the Hong Kong Special
Administrative Region, the Macao Special Administrative Region and Taiwan, for
the purposes of this Agreement) and dated August 18 of 2017 by and among the
following parties:

 

(1)PARTY A: Shanghai Renren Automobile Technology Company Limited.



Legal Address: Room 917-918,No 328,Jiajian Road,,Jiading District, Shnghai,
China



Legal Representative: Liu Jian

 

(2)PARTY B: Shanghai Qianxiang Changda Internet Information Technology
Development Co., Ltd



Legal Address: Room 275E, No.668 of Shangda Road, Baoshan District, Shanghai,
China 

Legal Representative: Liu Jian

 

(3)PARTY C: Yang Jing



PRC Identification Card No.: 532721197005100025



Address: Room 202, Unit 1, No 275, Ninger Main Street, Simao District, Puer
City, Yunnan, PRC

 

(4)PARTY D: Liu Jian



PRC Identification Card No.: 310102197211124453



Address: Room 1054, No 2, Nong 138, Nandan Road, Xuhui District, Shanghai, PRC

 

(individually, a “Party”, and collectively, the “Parties”)

 

WHEREAS:

 

A.Party A is a wholly foreign-owned enterprise registered in the PRC;

 

B.Party B is a wholly domestic-owned company registered in the PRC and is
approved by relevant governmental authorities to engage in the business of
providing services;

 

C.Party A and Party B have entered into an Exclusive Technology Support and
Technology Services Agreement, dated as of August 18 of 2017 pursuant to which
Party A shall provide certain technology services to Party B (the “Technology
Service Agreement”); and

 

D.Party C and Party D own 99% and 1%, respectively, of the equity interest of
Party B.

 



 

 

 

THEREFORE, through friendly negotiation in the principle of equality and common
interest, the Parties hereby jointly agree to abide by the following:

 

1.Negative Undertakings

 

In order to ensure Party B’s performance of its obligations pursuant to the
Technology Service Agreement, Party B together with its shareholders Party C and
Party D, hereby jointly confirm and agree that unless Party B has obtained the
prior written consent of Party A or another party appointed by Party A, Party B
shall not enter into any transaction which may materially affect its assets,
obligations, rights or operations, including but not limited to the following:

 

1.1To conduct any business that is beyond the normal business scope;

 

1.2To borrow money or incur any debt from any third party;

 

1.3To change or dismiss any directors or to dismiss and replace any senior
management members;

 

1.4To sell to or acquire from any third party any assets or rights, including
but not limited to any intellectual property rights;

 

1.5To guarantee or secure the obligations of any third party with its assets or
intellectual property rights or to create any encumbrance over its assets in
favor of any third party;

 

1.6To amend the articles of association of Party B (the “Articles”) or to change
its business scope;

 

1.7To change the normal business process or modify any material policy of Party
B;

 

1.8To assign any of the rights or obligations under this Agreement herein to any
third party;

 

1.9To adjust materially its business operating models, marketing strategies,
operating guidance or client relationships; or

 

1.10To declare any dividend in any way.

 

2.Management of Operation and Arrangements of Human Resource

 

2.1Party B, together with its shareholders Party C and Party D, hereby jointly
agree to accept and strictly execute the proposals provided by Party A from time
to time in respect of the employment and dismissal of Party B’s employees and
the daily business management and financial management of Party B.

 

 

 

 

2.2Party B, together with its shareholders Party C and Party D, hereby jointly
and severally agree that Party C and Party D shall only appoint the individuals
designated by Party A as the Executive Director or Directors of the Board of
Directors of Party B in accordance with the procedures required by the
applicable laws and regulations and the Articles, and shall cause such Executive
Director or Director of the Board of Directors of Party B to appoint the
individuals designated by Party A as Party B’s General Manager, Chief Financial
Officer, and other senior officers.

 

2.3If any of the officers referenced in Section 2.2 hereof resigns or is
dismissed by Party A, Party B, Party C and Party D shall appoint or cause the
appointment of another candidate designated by Party A to assume such
position(s).

 

2.4For the purpose of the above-mentioned Section 2.3, Party B, Party C and
Party D shall take all necessary internal or external steps to effect the above
appointments or dismissals in accordance with relevant laws and regulations, the
Articles and this Agreement.

 

2.5Each of Party C and Party D hereby agrees simultaneously with the execution
of this Agreement, to execute a Proxy Agreement and Power of Attorney, in the
form attached hereto as Exhibit A, pursuant to which each of Party C and Party D
shall authorize the person(s) designated by Party A to exercise his or her
shareholders’ rights, including the full voting right of a shareholder at Party
B’s shareholders’ meetings. Each of Party C and Party D further agrees to
replace the authorized person appointed according to the above mentioned Power
of Attorneys at any time in accordance with the requests of Party A.

 

3.Other Agreements

 

3.1Each of Party C and Party D further agrees that he/she shall not put forward,
or vote in favor of, any shareholder resolution to, or otherwise request Party B
to, declare any dividends or distribute any profits, funds, assets or property
to the shareholders of Party B or any of its affiliates; provided, however, if
such dividends or other distributions are distributed to Party C and/or Party D
from Party B, Party C and/or Party D shall immediately and unconditionally pay
or transfer to Party A any dividends or other distributions in whatsoever form
obtained from Party B, after having deducted and paid any and all relevant taxes
and expenses applicable to such shareholder as a result of his/her receipt of
such dividends or other distributions.

 



 

 

 

3.2Party A shall indemnify Party C and Party D from any liabilities, costs or
losses (including but not limited to any and all legal expenses) incurred by
Party C and/or Party D arising by reason of his/her performance of his/her
obligations under this Agreement and as a shareholder of Party B, provided that
such actions are taken in good faith and are not contrary to the best interests
of Party A or Party B.

 

3.3To ensure that Party B has sufficient funds to support its operations and/or
to set off any loss accrued during such operations, Party A may provide
financing support to Party B from time to time at Party A’s sole discretion.
Party A’s financing support for Party B may take the form of bank entrusted
loans or borrowings. Contracts for any such entrusted loans or borrowings shall
be executed separately.

 

4.Entire Agreement and Modifications

 

4.1This Agreement together with all the other agreements and/or documents
mentioned or specifically included in this Agreement, to which any Party is a
party thereunder (where applicable), constitute the entire agreement and
understanding among the Parties with respect to the business operations of Party
B and supersedes all the other prior oral and written agreements, contracts,
understandings and communications among all the parties involving the subject
matters of this Agreement.

 

4.2This Agreement shall only be amended by a written instrument executed by each
Party hereto. The amendment and supplement duly executed by each Party hereto
shall form part of this Agreement and shall have the same legal effect as this
Agreement.

 

5.Governing Law

 

The execution, validity, performance, interpretation and disputes of this
Agreement shall be governed by and construed in accordance with the PRC laws.

 

6.Dispute Resolution

 

6.1The Parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation in
good faith. In case no settlement can be reached through friendly consultation,
each Party can submit such matter to the Beijing headquarters of the China
International Economic and Trade Arbitration Commission (“CIETAC”) for
arbitration in accordance with the then current rules of CIETAC. The arbitration
proceedings shall be conducted in Chinese. The arbitration award shall be final
and binding upon all the Parties. This article shall not be affected by the
termination or elimination of this Agreement.

 



 

 

 

6.2During the process of the dispute resolution, each Party shall continue to
perform its obligations in good faith according to the provisions of this
Agreement except for the subject matters in dispute.

 

7.Notice

 

7.1Any notice that is given by the Parties hereto for the purpose of performing
the rights and obligations hereunder shall be in written form. Where such notice
is delivered personally, the actual delivery time is regarded as notice time;
where such notice is transmitted by telex or facsimile, the notice time is the
time when such notice is transmitted. If such notice (i) does not reach the
addressee on a business day or (ii) reaches the addressee after the business
hours, the next business day following such day is the date of notice. The
written form includes facsimile and telex.

 

7.2Any notice or other correspondence hereunder provided shall be delivered to
the following addresses in accordance with the above terms:

 

PARTY A : Shanghai Renren Automobile Technology Company Limited. Address    :
Room 917-918,No 328,Jiajian Road, Jiading District,Shanghai, China Tele      :
86-10-84481818 Addressee : Liu Jian

 

PARTY B : Shanghai Qianxiang Changda Internet Information Technology Development
Co., Ltd. Address    : Room 275E, No.668 of Shangda Road, Baoshan District,
Shanghai, China Tele      : 86-10-84481818 Addressee : Liu Jian

 

PARTY C : Yang Jing Address    : Room 202, Unit 1, No 275, Ninger Main Street,
Simao District, Puer City, Yunnan, PRC Fax      : 86-10-64362600 Tele      :
86-10-84481818

 

PARTY D : Liu Jian Address    : Room 1054, No 2, Nong 138, Nandan Road, Xuhui
District, Shanghai, PRC Fax      : 86-10-64362600 Tele      : 86-10-84481818

 



 

 

 

8.Effectiveness, Term and Others

 

8.1This Agreement shall be effective upon its being signed by the Parties
hereunder (the “Effective Date”).

 

8.2This Agreement shall be executed by a duly authorized representative of each
Party on the date first written above and become effective as of the Effective
Date. The term of this agreement is ten years unless terminated earlier in
accordance with the relevant provisions herein. This Agreement will extend
automatically for another ten year period except where Party A provides a
written notice stating its intention not to extend this Agreement three months
prior to the expiration of the initial ten years term of this Agreement.

 

8.3Party B, Party C and Party D shall not terminate this Agreement within the
terms of this Agreement. Notwithstanding the above stipulation, Party A shall
have the right to terminate this Agreement at any time by issuing a prior
written notice to Party B, Party C and Party D thirty (30) days before the
termination.

 

8.4In case any terms and stipulations in this Agreement are regarded as illegal
or can not be performed in accordance with the applicable laws, they shall be
deemed to be deleted from this Agreement and lose their effect and this
Agreement shall be treated as if they did not exist from the very beginning.
However, the remaining stipulations will remain effective. Each Party shall
replace the deleted stipulations with lawful and effective stipulations, which
are acceptable to each Party, through mutual negotiation.

 

8.5Any failure or delay on the part of any Party to exercise any rights, powers
or privileges hereunder shall not operate as a waiver thereof. Any single or
partial exercise of such rights, powers or privileges shall not preclude any
further exercise of such rights, powers or privileges.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first written above.

 

PARTY A: Shanghai Renren Automobile Technology Company Limited. 

(Company Seal)

 



By:              Authorized Representative: Liu Jian  

  

PARTY B: Shanghai Qianxiang Changda Internet Information Technology Development
Co., Ltd.

(Company Seal)

 



By:              Authorized Representative: Liu Jian



  



PARTY C: Yang Jing         By:             

 



PARTY D: Liu Jian         By:             

   

[SIGNATURE PAGE TO BUSINESS OPERATIONS AGREEMENT]

 

 

 

 

EXHBIIT A

 

FORM OF PROXY AGREEMENT AND POWER OF ATTORNEY

 

 